UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

OCT 2 9 20O2
Dr. Perry A. Zirkel
University Professor of Education
and Law
Lehigh University College of Education
Mountaintop Campus
111 Research Drive
Bethlehem, Pennsylvania 18015-4794
Dear Dr. Zirkel:
This is in response to your letter to JoLeta Reynolds of the Office of Special Education
Programs. You ask "whether, and it [sic] so to what extent, the requirements of the IDEA and
Section 504 (or the ADA), respectively apply to the following three types of overseas schools:
1. Department of Defense overseas schools
2. private international schools overseas that receive limited support from the
U.S. Department of State
3. other private international schools that offer the 'American Model' of
education but without any support from the Department of State."
In preparing this response, we have consulted with the Office for Civil Rights (OCR) in the
Department of Education (Department).
In reviewing your inquiry, we note that the substance of some of your questions is the same as
that of questions to which the Department responded in a letter dated December 22, 1994. Based
on the information you have provided, the prior response to you still represents the Department's
position with regard to the Individuals with Disabilities Education Act. Another copy of the
1994 letter is included for your convenience.
With respect to the application of Section 504 of the Rehabilitation Act of 1973 (Section 504)
and the Americans with Disabilities Act (ADA) to Department of Defense overseas schools,
since Department of Defense schools operate under separate statutory authority, you may wish to
contact:
Ms. Lorie Sebestyen
Special Education Coordinator
Office of Dependents Education
Department of Defense Education Activity (DoDEA)
4040 North Fairfax Drive, 9th Floor
Arlington, VA 22203-1635
(703) 696-4235
400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Perry A. Zirkel

With respect to your questions regarding the application of Section 504 or the ADA to private
international schools overseas, OCR in the Department, as you know, enforces Section 504,
which applies to recipients of Federal financial assistance, and Title II of the ADA, which
applies to public entities whether or not they receive Federal funds. Regarding the Department's
position on the application of Section 504, please see the enclosed case closure letter issued by
OCR, Arizona State University, 08-01-2047 (2001).
Your inquiry regarding the application of Section 504 to schools receiving "support" from the
U.S. Department of State should be directed to:
Barbara Pope
Assistant Secretary for Civil Rights
U.S. Department of State
2201 C Street, NW
Washington, DC 20520
Because your inquiry does not appear to apply to public entities under Title II of the ADA, any
specific questions regarding the applicability of other titles of the ADA should be directed to:
U.S. Department of Justice
Civil Rights Division
950 Pennsylvania Avenue, NW
Disability Rights Section - NYAVE
Washington, DC 20530
Questions about the obligations or conditions attached to other funding programs would have to
be responded to in the context of the particular program at issue.
We hope that this information is helpful to you.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
Enclosures

U N I T E D S T A T E S D E P A R T M E N T OF E D U C A T I O N
OFFICE

OF SPECIAL

EDUCATION

AND REHABILITATIVE

SERVICES

22
DEC
1994
Professor Perry A. Zirkel
University Professor
of Education and Law
College of Education
Mountaintop Campus
iii Research Drive
Bethlehem, Pennsylvania
18051-4783
Dear Professor

Zirkel:

This is in response to your letter in which you ask a series of
questions concerning overseas schools and the applicability of
the Individuals with Disabilities Education Act (IDEA) to the
operation of those schools.
I would like to provide the
following responses to each question.
i.

Does the IDEA apply for American students attending any
of these types of overseas schools:
a.

b.
c.

Department of Defense Overseas Schools [DODDS]?
American or International schools incorporated in
the U.S. (e.g., Delaware)?
American or international schools not incorporated
in the U.S.?

Section 24 of the Individuals with Disabilities Education Act
Amendments of 1991, Public Law 102-119, amended the Defense
Dependents' Education Act of 1978, see 20 U.S.C. ยง927(c), to
provide that the provisions of Part B of IDEA (Part B), other
than the funding and reporting provisions, shall apply to all
schools operated by the Department of Defense under Chapter 25A,
including
the
requirement that children with disabilities aged
3 to 5, incIusive, receive a free appropriate public education
(FAPE) by academic year 1993-1994.
The same amendments to 20 U.S.C. ยง927(c) provide that the
responsibility to provide comparable early intervention services
to infants and toddlers with disabilities and their families in
accordance with an individualized family service plan, described
in section 677 of IDEA, and to comply with the procedural
safeguards set forth in Part H of IDEA shall apply with respect

4 0 0 MARYLAND AVE.. S W.

WASHINGTON. D.C. 2 0 2 0 2

O u r m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l e x c e l l e n c e t h r o u g h o u t t h e N a t i o n .

Page 2 - Professor

Perry A. Zirkel

to all eligible dependents overseas.
The implementation of the
services that are to be provided to infants and toddlers are
phased in over the academic years 1991-1996.
See 20 U.S.C.

927(c)(3).
For the purpose of answering your question about the
applicability of IDEA's provisions for American students
attending American or International schools incorporated in the
U.S. (e.g., incorporated in Delaware) and American or
International schools not incorporated in the U.S., we assume
that these schools are private schools, and not facilities
operated by DODDS.
Part B requirements with respect to children
with disabilities that are placed in private schools would apply
to the child if DODDS or a public agency within a State or
jurisdiction to which IDEA applies places a child in one of these
schools in order to meet its responsibility under Part B.
See 20
u.s.c. ยง927(c) (1).
2.

If so, do the regulations or their application differ
from the procedural and substantive requirements that
are applicable to stateside public schools?
Please
specify the type of overseas schools and the
significant differences, if any?

Since DODDS' schools operate under separate statutory authority,
i.e., Defense Dependents' Education Act of 1978, see 20 U.S.C.
ยง921, et seg., which is not administered by the Office of Special
Education Programs (OSEP), I am forwarding your letter to Mr.
Paul Koffsky of the Office of General Counsel (OGC), U.S.
Department of Defense, for response with reference to that
statute.
.

Does your response to any of the above items change
depending on w h e t h e r the school receives grants or
other funding from:
a.

b.

the U.S.
the U.S.

State Department?
Department of Education?

If so, please specify?
Other than their applicability to DODDS schools, both domestic
and overseas, Parts B and H of IDEA apply to States and
jurisdictions that receive payments under those programs.
Questions about the obligations or conditions attached to other
funding programs would have to be responded to in the context of
the requirements of the p a r t i c u l a r p r o g r a m at issue.

Page 3 - Professor Perry A. Zirkel
I hope that this information is helpful to you.
further assistance, please let me know.

If I may be of

Sincerely,

Thomas Hehir
Director
Office of Special
Programs
cc:

Mr. Paul Koffsky
Department of Defense
Michelle DeSera
Pennsylvania Department of
Education

Ms.

Education

